Citation Nr: 0214798	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  93-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1965 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for a low back disorder.  

Following a March 1992 notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this service connection issue.  Thereafter, in December 
1994, March 1997, and June 2001, the Board remanded the claim 
to the RO for further evidentiary development.  After 
completion of the instructions set forth in the most recent 
remand in June 2001, the RO, in September 2002, returned the 
veteran's case to the Board for further appellate review.  

Also by the February 1992 rating action, the RO denied the 
issues of entitlement to service connection for arthritis of 
the neck, right shoulder impingement syndrome with mild 
bicipital tendonitis, a disability manifested by chest pain, 
hemorrhoids, and sinusitis; granted service connection for a 
hemangiomatous lesion of the right infraorbital area; and 
assigned a noncompensable evaluation to this disability.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his service 
connection claims and to the assignment of a noncompensable 
disability rating to the service-connected hemangiomatous 
lesion on his right infraorbital area.  

In December 1994, the Board remanded these claims for further 
evidentiary development.  In a statement received at the RO 
in June 1995, the veteran withdrew his claim for service 
connection for hemorrhoids.  By a subsequent rating action 
dated in May 1996, the RO granted service connection for 
cervical disc disease (10 percent, effective from October 
1991) and for impingement syndrome of the right shoulder 
(0 percent, effective from October 1991).  The veteran did 
not appeal the ratings assigned to these disabilities.  

Thereafter, in March 1997, the Board denied the issues of 
entitlement to service connection for a disability manifested 
by chest pain and for sinusitis and entitlement to a 
compensable rating for service-connected scars and skin 
growth excisions of the left back, right infraorbital area, 
right back, and left face.  Thus, the only issue remaining in 
appellate status before the Board is the veteran's claim for 
service connection for a low back disability.  

Also by the February 1992 rating action, the RO denied 
service connection for microscopic hematuria.  The veteran 
did not appeal this denial.  Subsequently, at the VA spine 
examination conducted in January 2000, the examiner referred 
to the veteran's in-service history of hematuria and kidney 
stone disease.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A low back disorder, currently defined as degenerative 
disc disease of the lumbar spine, has not been shown to be 
associated with the veteran's active military service.  


CONCLUSION OF LAW

A low back disorder, currently defined as degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the June 2001 Board 
remand and the July 2002 supplemental statement of the case 
informed the veteran of the provisions of the recently 
enacted VCAA as well as the particular evidence needed to 
substantiate his service connection claim.  Moreover, in a 
July 2001 letter, the RO informed the veteran of the specific 
type of information and evidence that he should provide to VA 
as well as the particular type of information and evidence 
that VA would attempt to obtain on his behalf.  The veteran 
failed to respond to this letter.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent three pertinent VA 
examinations.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's service connection 
claim based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, in December 1973, 
the veteran reported having experienced intermittent back 
pain for the previous two years.  A physical examination was 
positive for bilateral paraspinous muscle spasm.  At a 
periodic examination subsequently conducted in September 
1974, the veteran complained of recurrent back pain which he 
described as occasional muscular pain usually associated with 
lifting or bowling and as not severe or disabling.  He 
reported that his last episode of back pain occurred one 
month prior to the evaluation after he had bowled.  The 
September 1974 evaluation demonstrated that the veteran's 
spine was normal.  

In August 1976, the veteran was treated for low back pain and 
muscle spasm.  In March 1977, he was treated for a contusion 
of his back after he fell off a chair.  

Thereafter, in July 1982, the veteran received treatment for 
hematuria of unknown etiology and for right flank pain.  
Probable renal stone was assessed.  

In November 1982, the veteran sought treatment for complaints 
of low back pain of three days duration after lifting heavy 
objects.  He denied any radiation of the pain.  A physical 
examination demonstrated tenderness across the thoracic area, 
no lumbar pain, and normal legs.  Mid-back strain was 
assessed.  

An April 1984 record reflects the veteran's complaints of 
back pain and of soreness in his right flank.  The veteran 
denied having a known injury or discomfort on urination.  A 
physical examination demonstrated good range of motion 
without pain, right costovertebral angle tenderness, and 
trace blood by urinalysis.  Recurrent right flank pain and 
microscopic hematuria were assessed.  

At the separation examination conducted in March 1991, the 
veteran reported having previously experienced recurrent back 
pain of unknown cause between 1972 and 1974.  In addition, he 
noted that he had been treated with Motrin without 
recurrences.  The separation examination demonstrated that 
the veteran's spine was normal.  

In September 1991, the veteran was discharged from active 
military duty.  In December 1991, he underwent a VA 
examination which did not note low back pathology and which 
determined that his kidneys and bladder appeared to be 
normal.  The examiner diagnosed micro hematuria but no low 
back disability.  

In January 1993, the veteran was hospitalized for two days 
with complaints of chest pains.  During the hospitalization, 
he reported that that he had had asymptomatic laparoscopic 
hematuria for three to four years and that he was treated by 
VA for this condition.  

Approximately two weeks later in January 1993, the veteran 
underwent a VA orthopedic examination at which time he 
presented complaints of chronic left shoulder pain.  After 
examining the veteran's left shoulder and reviewing x-rays 
taken of this joint, the examiner diagnosed chronic bursitis 
of the left shoulder.  The veteran did not provide any low 
back complaints, and the examiner did not examine the 
veteran's lumbar spine.  

In January 1996, the veteran underwent an abdominal sonogram.  
This study showed a left renal stone as well as a 
questionable small right renal stone or calculus.  

According to a February 1996 VA report, an ultrasound showed 
the presence of a stone in the veteran's right kidney.  
Follow-up tests were recommended.  An intravenous pyelogram 
completed in February 1996 was normal.  

Thereafter, in March 1996, the veteran underwent a VA 
orthopedic examination by the same examiner who had conducted 
the prior evaluation in January 1993.  In the report of the 
March 1996 examination, the examiner noted that the veteran's 
medical records reflected treatment for back complaints on 
several occasions primarily after episodes of lifting or 
bowling.  The veteran reported that he continued to 
experience intermittent episodes of lower back pain dependent 
upon his activity level.  In particular, the veteran 
explained that completing many lifting tasks would result in 
an increase in his low back pain.  At the time of the March 
1996 evaluation, the veteran reported that he was doing well 
except for occasional episodes of pain radiating into his 
right thigh region, which generally occurred after he did 
much walking or lifting combined.  

A physical examination of the veteran's low back demonstrated 
the ability to stand erect, no spasm or tenderness, 
75 degrees of flexion and 35 degrees of extension of the 
lumbar spine, mild discomfort on extremes of lumbar flexion, 
negative supine straight leg raising, the ability to heel and 
toe walk, the ability to squat and to rise, as well as 
reflexes and sensation which were intact in his lower 
extremities.  X-rays taken of the veteran's lumbar spine 
showed disc disease at L4-5.  The examiner provided an 
impression of lumbar strain.  

A VA medical record dated in February 1997 notes that a 
physical examination completed approximately 10 days before 
the VA treatment session reflected hematuria.  At the time of 
the February 1997 VA treatment session, the veteran was 
referred to the urology clinic.  An March 1997 intravenous 
pyelogram was normal.  

Private medical records also dated in March 1997 indicate 
that the veteran was treated for microhematuria.  The 
treating physician expressed his opinion that the veteran's 
microhematuria was probably secondary to renal calculus.  

Subsequently, in September 1997, the veteran underwent a VA 
orthopedic examination by the same examiner who had conducted 
the previous evaluations in January 1993 and March 1996.  At 
the time of the September 1997 examination, the veteran 
continued to complain of a chronic type lower back pain which 
varied in severity.  In particular, the veteran reported that 
activities such as bending, lifting, and carrying and that 
prolonged sitting or standing causes increased back pain.  He 
also stated that he continued to have episodes of occasional 
pain radiating from his back into his right thigh region, 
usually after walking two to three miles.  The veteran denied 
taking any medication for his back pain.  The examiner noted 
the veteran's history of hematuria as well as his denial of 
bladder incontinence.  

A physical examination demonstrated an unremarkable gait 
pattern, the ability to stand erect, no definite curvature of 
the back, no spasm or tenderness of the back, 70 degrees of 
flexion with increased pain over the last one-half of the arc 
of motion, 35 degrees of extension with minimal discomfort, 
right and left lateral rotation to 35 degrees, some 
discomfort on motion (particularly to the right) on the 
extremes of motion, back pain with raising of either leg, the 
ability to heel and toe walk with increased back pain with 
heel walking on the right, the ability to squat and to rise, 
no measurable atrophy of the quadriceps or calves, and 
reflexes and sensation which were intact in the lower 
extremities.  X-rays taken of the veteran's lumbar spine, 
which showed some disc narrowing and reactive changes at the 
lumbosacral level that were consistent with the disc 
deterioration at that level, were similar to the radiographic 
films taken in March 1996.  

The examiner provided an impression of lumbar strain with 
degenerative disc disease.  In addition, the examiner noted 
that the veteran's service medical records reflected 
intermittent treatment for back complaints and that his 
post-service treatment reports indicated that he has 
developed degenerative disc disease at the L4-5 level.  The 
examiner expressed his opinion, however, that "it is 
unlikely that this [the degenerative disc disease that 
developed at the veteran's L4-5 level] is associated with the 
back complaints he was having in the service, particularly as 
his back complaints extended as far back as 1976."  

In April 1998, the veteran was treated for mild tenderness on 
the right side of his back over his lower ribs.  The examiner 
assessed costochondral versus muscular back pain.  A private 
renal ultrasound completed on both of the veteran's kidneys 
in February 1999 was normal.  

In a March 1999 report, a military physician noted that he 
was treating the veteran for various disorders, including low 
back pain and nephrolithiasis with hematuria.  The physician 
noted the veteran's history of a stone in his left kidney in 
March 1997 as well as his documented hematuria.  In addition, 
the physician expressed his opinion that the veteran's 
chronic low back pain, which he had had for "some period of 
time" and which requires Ibuprofen, may be related to his 
known kidney stone disease.  

Thereafter, in January 2000, the veteran underwent a VA 
orthopedic examination by the same examiner who had conducted 
the previous VA evaluations in January 1993, March 1996, and 
September 1997.  According to the report of the January 2000 
examination, the veteran reported that his back complaints 
had not changed and that he continued to take Ibuprofen for 
management of his back pain.  

A physical examination demonstrated an unremarkable gait 
pattern, the ability to stand erect, no spasm or tenderness, 
70 degrees of flexion, 20 degrees of extension, 25 degrees of 
right and left lateral bending, mild pain on range of motion 
testing, 5/5 strength on muscle testing, reflexes and 
sensation which were intact in the lower extremities, and 
sitting straight leg raising testing which was mildly 
positive for back pain bilaterally (greater with raising of 
the right leg than the left leg).  X-rays provided results of 
disc disease at the lumbosacral spine, which were similar to 
those findings shown on the March 1996 radiographic films.  

The examiner provided an impression of lumbar strain with 
degenerative disc disease and kidney stone disease.  In 
addition, the examiner reiterated his findings, based on a 
review of the veteran's service and post-service medical 
records as well as examinations of his lumbar spine, that the 
veteran's degenerative disc disease was not a significant 
source of the longstanding history of back pain.  Further, 
the examiner expressed his opinion that "it is quite 
possible that given his history of hematuria while in the 
service as well as recurring low back pain, his back 
complaints as likely as not could have been related to his 
kidney stone disease while in the service."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In the present case, the veteran contends that he sustained a 
low back disability during his active military duty.  In 
particular, he maintains that he began to experience low back 
pain during service and that he has continued to have such 
problems after his separation from active military duty.  

The Board acknowledges the veteran's repeated complaints of 
low back pain.  Significantly, however, the medical evidence 
of record has associated this symptomatology with the 
veteran's nonservice-connected genitourinary problems.  
Specifically, in March 1999, the military physician who has 
treated the veteran for various disorders, including low back 
pain and nephrolithiasis with hematuria, associated the 
veteran's low back pain with his known kidney stone disease.  
In addition, the examiner who conducted multiple VA 
examinations for the veteran expressed his opinion in January 
2000 that "it is quite possible that given his [the 
veteran's] history of hematuria while in the service as well 
as recurring low back pain, his back complaints as likely as 
not could have been related to his kidney stone disease while 
in the service."  

Further, the medical evidence of record indicates that the 
veteran's diagnosed low back disability, degenerative disc 
disease of the lumbar spine, is not associated with his 
active military duty, including his in-service complaints of 
low back pain.  Specifically, the examiner who has conducted 
VA evaluations for the veteran expressed his opinion at the 
September 1997 examination that "it is unlikely that this 
[the degenerative disc disease that developed at the 
veteran's L4-5 level] is associated with the back complaints 
he was having in the service, particularly as his back 
complaints extended as far back as 1976."  This same 
examiner also concluded at the January 2000 examination that 
the veteran's diagnosed low back disability, degenerative 
disc disease of the lumbar spine, was not a significant 
source of the longstanding history of back pain.  

Thus, the medical evidence of record indicates that the 
veteran's longstanding history of low back pain is a symptom 
of his nonservice-connected genitourinary problems.  
Moreover, the medical evidence of record reflects that the 
veteran's diagnosed low back disability, degenerative disc 
disease of the lumbar spine, is not associated with his 
active military duty, including his in-service complaints of 
low back pain.  

Without evidence that the veteran sustained a low back 
disorder during active military duty, service connection for 
such a disability, currently characterized as degenerative 
disc disease of the lumbar spine, cannot be awarded.  See, 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.303 (2001).  The preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disorder.  As such, his claim for a low back 
disorder must be denied.  




ORDER

Service connection for a low back disorder is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

